On September 24, 2004, this court found Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. 4.03. This court further ordered that Howard was prohibited from continuing or instituting legal proceedings in this court without obtaining leave. In his motion, Howard has not sought to continue or institute a legal proceeding in this court.
It is ordered by the court that the motion for leave to bring an action is denied as unnecessary.
Pfeifer, Acting C.J.
O’Connor, C.J., not participating.